Title: Cash Accounts, June 1774
From: Washington, George
To: 



[June 1774]



Cash


June 6—
To Ditto [cash] Ditto [won at cards]
[£] 0.12. 6


7—
To Ditto Ditto
1.10. 0


10—
To Ditto of Mr Thos Prosser—Intt of his Bond
7. 5. 9


11—
To Cash recd from Jno. Randolph Esqr. to be allowd in Acct with Jas Hill viz. 9 Guineas @ 26/
11.14. 0


13—
To Cash won at Cards
5. 5. 0


14—
To Ditto recd from Mr Chas Yates for Wm Wrights part of the cost of Surveying & Patenting Land under the Proclamation of 1754
11. 5. 7


16—
To Cash recd from Colo. Geo: Brooke for one years Intt of Phil. W: Claibornes Bond
14. 0. 0



To Cash recd from Mr James Hill to be allowed at Settlement
147. 1. 3



Also received from Mr Hill the further Sum of
38. 0. 0



To Cash won at Cards
1. 0. 0


18—
To Ditto recd from Carter Braxton Esqr. Interest of his Bond
52.10. 0



To Ditto recd from Mr Wm Dandridge on acct of Intt for his Bond
23. 0. 0


29—
To Ditto recd from Peter Gaulat
10. 0. 0



To Ditto recd from Patrick Lynch for Fish
3. 9. 0



To Ditto recd from Mr Wm Milner for Do viz. 30 Barls @ 15/
22.10. 0



To Cash of Mr James Hill pr Colo. Fielding Lewis
50. 0. 0




To Ditto of Mr Littleton Savage pr Do on Acct of Giles Cook & for the use of Colo. George Fairfax
50. 0. 0



To Ditto of Willm Fitzhugh Esqr. on acct of Rent
22.10. 0



To Ditto of Colo. Fieldg Lewis
49. 1. 1



To Cash of Mr James Hill in a Bill of Exchange from Colo. [John] Syme £200.0.0 20 prCt Excha. 50
250. 0. 0


Contra


June 1—
By Club at Mrs [Jane] Vobes
0. 5. 3



By Cash lent Mrs [Elizabeth] Dawson
2. 0. 0


2—
By Ditto pd Colo. [George] Muse’s order to Colo. [Edmund] Pendleton
20. 0. 0


4—
By Cash lost at Cards
0. 3. 0


6—
By Club at Richd Charltons
0. 6. 0



By Ditto at [Robert] Andersons
0. 4. 3



By Charity
0. 6. 0



By Horse Farrier
0. 6. 0


8—
By Charity
0. 5. 0



By Club at Andersons
0. 5. 0


10—
By Mr Thos Pleasants freight of 4 Pipes of Wine for Mr Custis
8. 0. 0



By Cards
5.15. 0



By Club at [James Barrett] Southalls
0. 5. 0



By Charity
0. 6. 0



By Cash paid for seeing the Fireworks
0. 3. 9


13—
By Charity
0. 1. 6



By Club at Andersons
0. 5. 0


14—
By Charity
1. 5. 0



By Club at Andersons
0. 5. 0



By Cards
2.10. 0



By Cash paid Doct. [John] Baker
0.15. 0


15—
By a pr of black Silk Stockings
1. 6. 0



By a pair of Garters for Mr Custis
0. 1. 3



By Henleys defence agt the cha. of Heresy
0. 2. 6



By the Marquis D’Aubarede
0. 1. 3



By my Subscriptn to the Society for promoting useful knowledge
1. 0. 0


16—
By Cash pd Benj. Harrison Junr Esqr. for 2 Kegs of French Brandy
5.10. 0



By Club at Andersons
0. 5. 0



17—
By Cash paid Mr Alexr Craik for a Soldr Right to Land undr the Procln of 1763
2.10. 0



By Ditto pd Do for Sadlers work
0. 7. 6



By Blank Bonds & Bills for Colo. [George William] Fairfax
0. 5. 0



By Plumbs and Eye Water
0. 2. 6


18—
By Dinner & Club, & Suppr & Club at Anderson’s
0.10. 0



By Mr [Edward] Charltons Acct for Board &ca
14.17. 0



By Mrs [Jane Hunter] Charltons Acct agt Mrs Washington
5. 5. 0



By Ditto against Mr Custis
13.12. 8



By Ditto against Miss [Eleanor] Calvert
1. 6. 6



By my Club and Expens. at Mrs [Christiana] Campbells
2.16. 1



By Miss [Mary] Davenports acct agt Mrs Washingtn
1. 3. 3



By Ditto agt Mr Custis
1.15. 3



By Mr Peale Setting Picture
1.16. 0



By Servants at Mr Charltons
0. 5. 0


20—
By Ditto at Colo. [Burwell] Bassetts
0.10. 0



By Cash to Mrs Washington
0.10. 0



By Exps. at Todds Bridge
0.14. 7


21—
By Ditto at [Benjamin] Hubbards
0.11.10



By Servants
0. 3. 9



By Expences at Roys Ordy
0. 7. 6


22—
By Ferriage at Fredericksburg
0. 4. 3



By Expences at Tylers
0. 7. 6


25—
By Edwd Williams
1.14. 2



By William Williams
0.13. 6


28—
By Mrs Young Captn [Philip] Curtis’s order Far[me]r
3.12. 8



By the Annapolis Printer for Colo. Fx
2. 8. 0


29—
By Peter Gaulat for Mr Custis
1.15. 0



By Mr Wm Milner for a Horse
21. 0. 0



By Thos Triplet
236.19. 5



By Mr Wm Triplett
61. 1.10



By Cash paid Captn Curtis Brig. Farmer
37. 0. 0



By Ditto paid Peter Luke—waggoner
6. 0. 0



By Ditto paid Mabra Madden
6. 0. 0



By Ditto paid Mr Thos Fleming
7.18. 0


29—
By Charity
2. 8. 0



30—
By Cash given away
2. 8. 0



By Do paid Mr [Hector] Ross my assumsit to P. Richd Lee in behalf of Alexr Cleveland
50. 0. 0



By Captn Bronaughs order in favr of Mr Thomson Mason
50. 0. 0



By Mr Thomas Triplets order in favr of Jno. & Geo: Fowler
60. 0. 0



By Colo. [Fielding] Lewis for my half of the Balle due Marmaduke Norfleet
23. 0. 0



By Cash pd Colo. [John] Syme for a Bill of Excha. for Colo. Fairfax of £200 Stg
250. 0. 0


